NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JOHN DARRYL PEEL,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3952
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Daniel Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.